Citation Nr: 0617331	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-37 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with cholecystectomy (claimed as 
stomach condition).

3.  Entitlement to service connection for allergic rhinitis 
(claimed as sinus/throat condition). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision in which 
the RO inter alia denied the veteran's claims for service 
connection for tinnitus, GERD and allergic rhinitis.  The 
veteran filed a notice of disagreement (NOD) in March 2004, 
and the RO issued a statement of the case (SOC) in October 
2004.  The appellant also filed a substantive appeal (via VA 
Form 9, Appeal to Board of Veterans' Appeals) in October 
2004.

It is noted that, although having requested a hearing before 
a travel section of the Board, the veteran failed to appear 
for the hearing scheduled for August 24, 2005.  Notice of the 
hearing was mailed to the veteran's address of record one 
month prior to the scheduled hearing date.  The notice letter 
was returned as being undeliverable as the veteran was no 
longer at his last known address.  The letter envelope was 
marked, "Returned to sender" and "unable to forward."  The RO 
contacted the veteran's representative and attempted to send 
another notice to the address they provided, which notice was 
not returned as undeliverable.  No request was received for 
rescheduling.  Therefore, the request for hearing is deemed 
withdrawn, and the appeal is being processed accordingly.  
See 38 C.F.R. § 20.704 (d) (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished. 

2.  There is no competent evidence or opinion establishing 
that the veteran has tinnitus that is medically related to 
service.

3.  There is no competent evidence or opinion establishing 
that the veteran currently has GERD with cholecystectomy 
(claimed as a stomach condition) that is medically related to 
service.

4.  There is no competent evidence or opinion establishing 
that the veteran currently has allergic rhinitis (claimed as 
a sinus/throat condition) that is medically related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3,102, 3.159, 3.303 (2005).

2.  The criteria for service connection for GERD with 
cholecystectomy (claimed as a stomach condition) are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

3.  The criteria for service connection for allergic rhinitis 
(claimed as a sinus/throat condition) are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on each of the claims on 
appeal.  

Through pre-rating notice letters of March 2003, April 2003 
and October 2003, the RO notified the veteran and his 
representative as to evidence that was needed to substantiate 
the claims; the duties of the VA with respect to providing 
notice and evidence; and the obligations of the claimant.  In 
the January 2004 rating decision and October 2004 SOC, the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March, April and October 2003 
pre-rating notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the March 2003 letter, the RO notified the veteran that VA 
was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies; requested that the veteran to identify and provide 
the necessary releases for any medical providers from whom he 
wanted the RO obtain and consider evidence; and invited the 
veteran to submit any additional evidence in support of his 
claims.  The letters also specified that the veteran should 
send in any medical records he had that demonstrated he had 
the conditions he was claiming as well as medical evidence of 
a relationship between those claimed disorders and military 
service as well as any treatment records since discharge.  
The RO indicated that it would obtain any private medical 
records for which sufficient information and authorization 
was furnished; and that the RO would also obtain an pertinent 
VA records if the veteran identified the date(s) and place(s) 
of treatment.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  As 
he was informed of the evidence needed to support his claim, 
it is reasonable to expect that he would submit any such 
evidence identified by the RO that was in his possession.  
Given that fact, as well as the RO's instructions to him 
(noted above), the Board finds that the veteran has, 
essentially, been put on notice to provide any evidence in 
his possession that pertains to the claims.  Accordingly, and 
on these facts, the RO's omission is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before the January 2004 rating action on appeal.  The Board 
also finds that, with respect to the matter herein decided, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudications, in that the claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In this regard, as indicated above, in the March, 
April and October 2003 pre-rating notice letters, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claims.  Moreover, the January 2004 rating 
notified the veteran what was needed to substantiate his 
claims and also identified the evidence that had been 
considered with respect to the claims.  After the notice 
letters, the rating decision on appeal, and the SOC, the 
veteran was opportunities to provide information and/or 
evidence in support of the claims.  Thereafter, the RO 
readjudicated the veteran's claims on the basis of all the 
evidence of record in October 2004, as reflected in the SOC.  
In response to these documents, the veteran has not 
identified any medical treatment providers from whom he 
wanted the RO to obtain records.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp., 159 F.3d 534; Cf. 38 C.F.R. § 20. 1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this 
appeal, the veteran's status is not at issue. However, as the 
Board's decision herein denies each of the appellant's claims 
for service connection, no disability rating or effective 
date is being assigned; accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any of the claims 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are VA 
treatment records.  The veteran has been afforded several VA 
examinations in connection with his claims, and the reports 
of those examinations are associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claims for 
service connection that needs to be obtained.  

There also is no basis to further develop the record to 
create any additional evidence to be considered in connection 
with any of the claims.  As explained in more detail below, 
each of the claims on appeal is being denied because the 
medical evidence does not support that the veteran has each 
claimed disability as a result of military service.  As the 
current record does not reflect even a prima facie case for 
service connection for any of the claimed disorders, VA has 
no further obligation to obtain any medical opinion 
commenting upon the etiology of any of the claimed 
disabilities.  See 38 U.S.C.A. § 5103A(d);Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. § 
3.303 (2005).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  In this case, the 
Board finds that the preponderance of the competent evidence 
weighs against each of the claims.

Service medical records are silent as to complaints, 
treatment or diagnoses relating to tinnitus, stomach and/or 
gastrointestinal problems, and/or sinus problems or 
allergies.   

The veteran reported desiring a audiological referral 
according to outpatient treatment records from March 2003.  
Nasal examination reported bilateral nares patent and no post 
nasal discharge.  Although he reported difficulty hearing out 
of either ear, no tinnitus symptoms were noted.  

The veteran was afforded a VA examination in August 2003.  On 
audiological evaluation, he reported difficulty understanding 
speech but specifically denied tinnitus.  He asserted that he 
had sinus problems since 1944, which include a runny nose, 
postnasal drip and itchy and runny eyes.  He reportedly does 
not use medication.  Each episode lasted about a day.  He 
reported never being treated with antibiotics for sinusitis.  
He also claimed problems with his gall bladder occurred in 
1944, including vomiting and severe abdominal pain and that a 
cholecystectomy was performed.  The veteran was diagnosed  
with allergic rhinitis because his reported symptoms were 
consistent therewith although his ear nose and throat 
examination was entirely normal at that time.  GERD was also 
diagnosed  because the veteran reported abdominal discomfort, 
especially after certain foods, even though his abdominal 
examination was benign and nontender.

Outpatient audiology treatment notes dated in October 2003 
reflect that the veteran denied tinnitus, otalgia, otorrhea 
and ear surgeries.  

Specifically as regards the claim for service connection for 
tinnitus, the Board notes the veteran's assertion that he has 
tinnitus as a result of his exposure to loud noises from 
naval guns.  However,  the competent, objective evidence of 
record is negative for any complaints, findings, or diagnosis 
of tinnitus, and, hence, simply does not support the 
veteran's claim for service connection for that condition.  
As detailed above, examination and clinical record do not 
indicate a diagnosis of tinnitus.  In fact the veteran 
specifically denied the presence of tinnitus.  See e.g. 
August 2003 VA examination and October 2003 audiology 
treatment records.

On his substantive appeal, the veteran attempted to explain 
away his having denied tinnitus in an examination setting, 
claiming that he misunderstood the examiner.  However, the 
Board is not persuaded, observing that the veteran 
specifically denied the disorder on separate occasions and 
other records are entirely silent as to any pertinent 
complaints or findings of tinnitus.  

The Board has considered the veteran's assertions  that he 
has tinnitus that is related to noise exposure in service.  
The veteran is certainly competent to testify as to his 
symptoms, to include ringing in the ears.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  While tinnitus is the type 
of problem the veteran could self report, there simply is no 
indicia of tinnitus in the medical records; hence, his 
assertions in this regard are not considered credible.  As 
the objective records do no include any reference to 
tinnitus, logically, there also is no opinion relating any 
such disposition to military service.  Hence, even if the 
Board were to accept, as credible, the veteran's assertions 
that he currently experiences ringing in the ears, there 
still would be no medical basis upon which to conclude that 
he, in fact, suffers from tinnitus, or that such a disability 
is medically related to service.

Thus, notwithstanding the fact that service connection has 
been established for the veteran's bilateral hearing loss, 
the Board finds that the competent and objective evidence of 
record does not support the veteran's claim that he has 
tinnitus as a result of his military service.  

With respect to the remaining claims, the Board notes that 
the competent evidence reflects  diagnoses of GERD (claimed 
as a stomach condition), and allergic rhinitis (claimed as a 
sinus condition).  However, there simply is no competent 
evidence of a nexus between either disorder and the veteran's 
military service.  

Although the veteran asserts that the claimed conditions had 
their onset in service, this is not supported by the service 
medical records.  Indeed, no stomach or sinus problems were 
noted in service, and, like the currently claimed tinnitus, 
there are no medical records demonstrating complaints, 
findings, or diagnoses of either of the claimed disorders for 
many years after service.  The Board points out that the 
absence of evidence of a claimed disability for decades after 
service is a factor that weighs against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Significantly, moreover, there is no medical indication 
whatsoever that either currently diagnosed GERD or allergic 
rhinitis is medically related to service, and neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of any medical evidence that 
would, in fact, support the claims. 

The Board does not doubt the sincerity of the veteran's 
beliefs that each of the claimed disorders is the result of 
his military service.  However, as noted above, the 
disposition of each of the claims for service connection 
turns medical matters of diagnosis and/or causation, which 
are within the province of trained medical professionals.  
See, e.g., Jones v. Brown, 7 Vet. App. 134, 137 (1993).  The 
veteran is simply not shown to have the appropriate medical 
training and expertise to competently  render a probative 
(persuasive) opinion on such a medical  matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 
As .

Under these circumstances, the claims for service connection 
for tinnitus, for GERD and for allergic rhinitis must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent, objective evidence 
simply does not support any of the claims, that doctrine is 
inapplicable. See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for GERD with cholecystectomy (claimed as 
stomach condition) is denied.

Service connection for allergic rhinitis (claimed as 
sinus/throat condition) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


